DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 5/13/2022, with respect to rejections under 112(b) and 101 have been fully considered and are persuasive.  The rejection of the claims under 112(b) and 101 has been withdrawn. 
Applicant’s arguments, see pages 10-13, filed 5/13/2022, with respect to the art rejections have been fully considered and are persuasive.  The art rejections of the claims have been withdrawn. 

REASONS FOR ALLOWANCE
	Claims 1-8, 11-18, 21-28 and 31 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s arguments, see pages 10-14, filed 5/13/2022, with respect to the art rejections are persuasive. The prior art, either singly or in combination, does not teach or reasonably suggest “training an automated categorizer to assign individual image slices of the training data to image-slice categories, wherein the image-slice category for each image slice is selected from a group consisting of: a first image-slice category in which the image slice is a superficial slice that does not include either bone or tendon tissue; a second image-slice category in which the image slice includes both bone and tendon tissue; a third image-slice category that includes all image slices not assigned to the first image-slice category or the second image-slice category”, “applying the trained automated categorizer and the trained first and second automated classifiers to identify bone tissue segments in the testing data”, “performing a post-processing operation that combines segmentation results from the trained first automated classifier and the trained second automated classifier across a plurality of image slices” and “quantifying inflammation in bone tissue of the test subject, wherein quantifying inflammation in bone tissue is based on the bone tissue segments identified in the testing data”, as recited in instant claims 1, 11, and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793